Judgment, Supreme Court, New York County (George Daniels, J.), rendered July 23, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and reliability of identification testimony.
Defendant’s challenges to the undercover detective’s testimony about a field test she performed on one of the bags of cocaine she purchased from defendant are unpreserved (People v Brown, 243 AD2d 282, 283, lv denied 91 NY2d 870), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the witness had the requisite qualifications to testify about the testing procedure (see, People v Gordon, 202 AD2d 166, 167, lv denied 83 NY2d 911) and that, in any event, defendant was not prejudiced by such testimony in light of the testimony of the chemist, who *209was amply qualified, about the various tests he conducted on the contents of each of the four bags in question prior to concluding that all of the bags contained cocaine.
We perceive no abuse of sentencing discretion in light of defendant’s prior criminal history including four felony drug convictions. Concur — Milonas, J. P., Ellerin, Wallach and Tom, JJ.